DISMISSED and Opinion Filed July 9, 2018




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00696-CR

                            TAMI DEANNA MUNSELL, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-83018-2016

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Whitehill
                                   Opinion by Justice Whitehill
          On June 12, 2018, Tami Deanna Munsell filed a pro se notice of appeal in this case. On

July 2, 2018, appellant filed a pro se notice of withdrawal of her appeal. The notice of withdrawal

is signed by appellant. No attorney has made an appearance in this appeal.

       We GRANT appellant’s motion. See TEX. R. APP. P. 42.2(a).

       We dismiss the appeal.




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
180696F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 TAMI DEANNA MUNSELL, Appellant                   On Appeal from the 296th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-00696-CR        V.                     Trial Court Cause No. 296-83018-2016.
                                                  Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                     Justices Francis and Fillmore participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered July 9, 2018.




                                            –2–